COSMETIC APPLICATOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, page 1, line 1, the following should be entered, “This application is a Continuation of PCT/US18/48630, filed 8/29/2018.”
Authorization for this examiner’s amendment was given in an interview with Kyle Yarberry on 3/31/2021.
The claims are amended as follows:
Claim 1 (Currently Amended): A cosmetic applicator comprising: a core defined by a pressurizable body being made from a deformable material and having at least one interior compartment that is configured to be pressurized, the pressurizable body having at least first and second soft edges defined between the first and second opposing sides such that the pressurizable body has an overall pillow shape, wherein each of the first and second opposing sides are generally convex in shape and taper toward at least one corner; and a cover removably securable on the core, wherein the cover includes an elastic opening configured such that the core can be passed through the elastic opening and received within the cover
has at least first, second, and third corners 
Claim 13 (Currently Amended): A cosmetic applicator comprising: a core defined by a pressurizable body being made from a deformable material and having at least one interior compartment that is configured to be pressurized, the pressurizable body having at least first and second soft edges defined between the first and second opposing sides such that the pressurizable body has an overall pillow shape, wherein each of the first and second opposing sides are generally convex in shape and taper toward at least one corner; and a cover securable on the core, wherein the cover includes an elastic opening configured such that the core can be passed through the elastic opening and received within the cover
Claim 14 (Currently Amended): The cosmetic applicator of claim 13, wherein the pressurizable body has at least first, second, and third corners .
Election/Restrictions
Claims 1-3, 6-11, 13-18, and 21-22 allowable. The restriction requirement between species, as set forth in the Office action mailed on 1/22/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-E is withdrawn.  Claims 6-7, 17-18, and 22, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1-3, 6-11, 13-18, and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Guinzburg (US1439734) in view of Gordon et al. (US9259075) teach a cosmetic applicator comprising a core defined by a pressurizable body (4) shaped for application of a cosmetic formulation, the pressurizable body (4) being made from a deformable material and having at least one interior compartment that is configured to be pressurized, the pressurizable body (4) having at least first and second opposing sides defining the at least one interior compartment and at least first and second soft edges defined between the first and second opposing sides such that the pressurizable body (4) has an overall pillow shape, wherein each of the first and second opposing sides are generally convex in shape and taper toward at least one corner  (Guinzburg, Fig. 1; see annotated Fig. below; lines 30-33; lines 60-65; Gordon et al. Fig. 5); and a cover (1) wherein the cover includes an opening (Guinzburg, Fig. 1).  Guinzburg in view of Gordon et al. do not teach wherein the cover is removable securable to the core, wherein the cover includes an elastic opening configured such that the core can be passed through the elastic opening and received within the cover.  After reconsideration of previously applied references, the primary reference does not teach removing the core, and therefore would not be obvious to combine the elastic opening of Giallourkais (US4670962).  Further, the Giallourkais reference is a different field of endeavor. For the same reasons stated above, independent claim 13 is allowed, as well as all dependents from claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MARK SPISICH/Primary Examiner, Art Unit 3723